Citation Nr: 1020956	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for cervical spine 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

When this case most recently was before the Board in November 
2007, it was decided in part and remanded in part.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

In November 2007, the Board remanded the issue of entitlement 
to service connection for cervical spine disability and 
ordered that the Veteran be afforded a VA examination to 
determine the nature and etiology of the disability.  

The Veteran was afforded a VA examination in September 2008 
in which the examiner opined, in pertinent part that "it is 
at least as likely as not" that the Veteran's cervical spine 
disability did not permanently increase in severity during 
service and that it is "at least as likely as not" that the 
Veteran's current cervical spine disability is not 
etiologically related to his military service.  , 

The September 2008 VA examiner's opinions are inadequate for 
adjudication purposes because he did not address the correct 
legal standard.  Moreover, his answers are not responsive to 
the questions posed in the Board's remand directives.  The U. 
S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and that 
failure to comply with the terms of a remand necessitates 
another remand for corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).


Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The claims folders should be provided 
to the VA examiner who conducted the 
September 2008 VA examination.  The 
examiner should be requested to review 
the claims folders and provide an 
addendum in which he responds in the 
affirmative or the negative to the 
following questions:  

Is there a 50 percent or better 
probability that the residuals of 
cervical fractures sustained by the 
Veteran prior to his entrance onto 
active duty permanently increased in 
severity during service and if so was 
the increase in severity during service 
clearly and unmistakably due to natural 
progress?  

If the examiner is of the opinion that 
the residuals of the cervical fractures 
existing prior to the Veteran's 
entrance onto active duty did not 
permanently increase in severity during 
service, he should provide an opinion 
as to whether there is a 50 percent or 
better probability that the pre-
existing disability increased in 
severity after the Veteran's discharge 
from service because of the Veteran's 
active service.

With respect to each additional 
cervical spine disability (other than 
the fracture residuals) found to be 
present, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
the Veteran's active service.

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached.

If the September 2008 examiner is 
unavailable, the claims folders should be 
reviewed by another physician with 
appropriate expertise who should be 
requested to provide the required opinions 
with supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
person providing the opinion.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


